Citation Nr: 1518751	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a gunshot wound to the left shoulder.

2.  Entitlement to an initial compensable rating for chronic costochondritis.

3.  Entitlement to a 10 percent evaluation based on multiple, non-compensable service-connected disabilities.

4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) dated February 2008 and June 2008.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran initiated appeals for the issues of service connection for posttraumatic stress disorder (PTSD) and service connection for muscle spasms in the front of the head.  In the August 2009 Substantive Appeal, the Veteran did not perfect the appeal as to service connection for muscle spasms of the head as he explicitly excluded that issue.  Service connection for PTSD was granted in a November 2010 rating decision.  Therefore, these issues are no longer in appellate status and are not before the Board. 

In the August 2009 Substantive Appeal, the Veteran requested a Board hearing at the local VA office (Travel Board hearing).  In a January 2015 telephone correspondence, the Veteran withdrew the request for a Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

The issues of an initial compensable rating for residuals of a gunshot wound to the left shoulder, an initial compensable rating for chronic costochondritis, and entitlement to a 10 percent evaluation based on multiple, non-compensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated November 2007 and April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, and the Veteran has not identified any other medical records in existence.  

The Veteran was scheduled for multiple VA examinations, but failed to report to each examination.  Specifically, the Veteran was scheduled for a VA examination of the shoulder in December 2007, a VA audiology examination in May 2008, and VA examinations of the shoulder and head in March 2011.  The Veteran was also scheduled for VA examinations for PTSD in December 2007, May 2008, and November 2010.  The Veteran failed to report to all of these examinations.  Significantly, no good cause for failure to report for the May 2008 VA audiology examination has been shown.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  The Board finds that the RO has made adequate attempts to provide the Veteran with a VA audiology examination and no further effort is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 ("duty to assist is not always a one-way street").

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the appeal adjudicated herein.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In a March 2008 statement, the Veteran reported difficulty with hearing in his left ear.  He explained that he had recently been hearing double out of his left ear, and that, when people spoke to him, it was like he was hearing two voices.

The Veteran underwent several audiology examinations while in service.  In the November 2002 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
10
LEFT
0
0
0
0
5

In a June 2003 audiometric examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
10
5

In an April 2005 audiometric examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
0
0
0
5
5

In a June 2006 audiometric examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
10
0
0
5
0

After review of the lay and medical evidence of record, the Board finds that the Veteran does not have a current left or right hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  While the Veteran's described symptoms are sufficient to trigger VA's duty to provide a VA examination, the Veteran failed to report to the VA audiology examination scheduled in May 2008, and did not provide good cause for failing to report or attempt to reschedule.  The Board must therefore evaluate the claim based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Indeed, the audiometric results in the service treatment records (most recently recorded less than two years prior to the Veteran's March 2008 claim for service connection) do not reflect any degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For these reasons, a hearing loss disability for the left or right ear that meets the criteria at 38 C.F.R. § 3.385 is not demonstrated by the evidence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because a bilateral hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for bilateral hearing loss.  In addition, because a current hearing loss disability has not been shown in either ear by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current bilateral hearing loss and service.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

In a February 2008 rating decision, service connection for left shoulder residuals of a gunshot wound was granted with a noncompensable (0 percent) rating.  In a June 2008 rating decision, the noncompensable disability rating for left shoulder residuals of a gunshot wound was continued.  Other issues decided in the June 2008 decision included: 1) granting service connection for chronic costochondritis with an initial evaluation of 0 percent (noncompensable); 2) denying service connection for hearing loss; 3) denying service connection for muscle spasms in the front of the head; 4) denying service connection for PTSD; and 5) denying a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.  

In an August 2008 submission, the Veteran expressed disagreement with the June 2008 rating decision "denying his claims."  While it is unclear as to what specific claims the Veteran is expressing disagreement, the Veteran also did not restrict his disagreement to any specific issues decided in the June 2008 rating decision.  See 38 C.F.R. § 20.201 (2014) (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement, and special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (stating that VA has always been, and will continue to be, liberal, in determining what constitutes a Notice of Disagreement).  

The RO issued a June 2009 Statement of the Case regarding service connection for hearing loss, muscle spasms, and PTSD only.  As discussed in the Introduction section above, the issues of service connection for muscle spasms and PTSD are no longer in appellate status.  No further Statement of the Case was issued; however, in July 2012, the RO issued a Supplemental Statement of the Case referring only to the issue of a higher initial rating for residuals of a gunshot wound to the left shoulder.  Pursuant to 38 C.F.R. § 19.31(a), a Supplemental Statement of the Case may not be used to announce a decision on an issue not previously addressed in a Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing a Supplemental Statement of the Case is appropriate for readjudication purposes and finding 38 C.F.R. § 19.31(a) confirms a Supplemental Statement of the Case may not announce decisions on issues not previously addressed in a preceding Statement of the Case).  As such, the Board finds that the RO improperly issued the July 2012 Supplemental Statement of the Case with respect to the issue of a higher initial rating for residuals of a gunshot wound to the left shoulder as the Veteran was not provided a Statement of the Case for that issue.  

The receipt of the August 2008 Notice of Disagreement vests jurisdiction with the Board for purposes of ensuring that Statements of the Case are prepared on all issues for which there is disagreement.  Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to direct that a Statement of the Case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran is advised that these matters are not before the Board at this time, and will be before the Board only if he timely files a Substantive Appeal after the Statement of the Case is issued.

Accordingly, the issues of an initial compensable rating for residuals of a gunshot wound to the left shoulder, an initial compensable rating for chronic costochondritis, and entitlement to a 10 percent evaluation based on multiple, non-compensable service-connected disabilities are REMANDED for the following actions:

The AOJ should review the entire record and issue an appropriate Statement of the Case to the Veteran regarding the issues of an initial compensable rating for residuals of a gunshot wound to the left shoulder, an initial compensable rating for chronic costochondritis, and entitlement to a 10 percent evaluation based on multiple, non-compensable service-connected disabilities.  The Veteran and his representative, if any, must be advised of the time limit for filing a Substantive Appeal, and that, in order for the Board to have jurisdiction in the matters, he must submit a timely Substantive Appeal.  If he timely perfects an appeal, these matters should also be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


